       Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 1 of 14 PageID #: 69
                       V.V ^ 5

                                                                                       Received by the Pro Se Office
          ^,,cv-tw--OUWEO.n,v.
              1 CLFP.i^^ OFFiCc.                                                       9/15/2020- KC


          ^ SEP 1 5 2020 IN%JE UNITED STATES DISTRICT COURT                               /
                                             pipjg^THE EASTERN DISTRICT OF NEW YORK
              BROOKLYN 0'

         CHRISTOPHER McKIE,

                                       Plaintiff,

         CM
         cr>                     >r
                                                                      Civil Action
                      »—     1L

         CO           t<c        tc.                                  Case Number: 20-cv-2973

o        x:
         Q-
                      i! "
Li •
                                       vs.
         LO     LsJ


        t-M
                            4r
        CO
                  CO        u
                  —•        J-



        'THE ESTATE OF DORIS DICKINSON,et al..

                                       Defendants.
                                                                /



                                          PLAINTIFF'S RESPONSE TO DEFENDANTS'
                                              SEPTEMBER 14,2020 LETTER TO THE
                                               HONORABLE KIYO A. MATSUMOTO


               I. INTRODUCTION


                  On September 14, 2020, the Defendants, by and through their attorney, William V

        DeCandido, submitted a motion/letter to the Honorable Kiyo A. Matsumoto, requesting a pre-

        motion conference for permission to file a motion to dismiss PlaintifiPs complaint.(ECF No. 10).

        After the September 14, 2020 letter was filed, it was also construed as Defendants' first motion

        to dismiss by the Court Id. Hence PlaintifiTs reason for referring to the letter as a motion.

                 In a separate order issued on the same day, the Court ordered Plaintiffs to submit

        response to Defendants' pre-motion conference request on or before September 21,2020.

                  In compliance with the Court's order. Plaintiff now submits his response.
Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 2 of 14 PageID #: 70




     n. PRELIMINARY STATEMENT

          As an initial matter, in consideration of Defendant Charles Komegay's repeated attemp

 to avoid litigation by electing to persuade the Court to dismiss this case not because he (Mr.

 Komegay) has demonstrated that Plaintiffs claims against him and his wife are patent

 frivolous and insubstantial and that Plaintiff will not be able to prove any of the factuii

 allegations put forth in support of his claims, but solely because he (Mr. Komegay) was

 rightfully appointed Administrator of the estate of Doris Dickinson and Plaintiff is eitin;]:

 attempting to undo that reality through thisjudicial process with the sole aim of"obtain[ing] tl|(;
 value of all of the assets in the estate," {see Defendants' September 14, 2020 letter at 1), or

 Plaintiff is displeased by the fact that Mr. Komegay (and not him) ultimately inherited Mrs.

 Dickinson's assets and this civil action therefore is a product of Plaintiffs vindictiveness rather

 than bona fide and credible issues. Neither of those assessments are tme, nor do they accurate

 reflect the facts and circumstances driving this case—^facts and circumstances that proper

 support the causes ofaction put forth by Plaintiff.

          Therefore, it is Plaintiffs belief that in order for the Defendants (in particular, Charles

 Komegay)to fully recognize the seriousness ofthe claims brought against him and his wife, and

 also for the Court to fully understand what is at stake here, it is both necessary and important that

 a proper and accurate assessment of the trajectory of this case be carefully examined in order

 fully understand how we arrived in the position that we're in today and why it is irrelevant to the

 success of Plaintiffs claims that Charles Komegay was appointed Administrator of Doris

 Dickinson's estate solely based on the fact that he and his wife essentially committed a criminajl

 act to obtain the appointment.^


        'As Plaintiff explained in his complaint, he is not challenging the validity ofthe probate process in this ciyil
  action. {See Complaint at ^ 100). Nor is he challenging the criminal act that was carried out by the Defendants, in
Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 3 of 14 PageID #: 71




         To begin with, a crucial and integral aspect of Plaintiffs cause of action involves the

 Defendants' willful and malicious destruction of documents material to Doris Dickinson

 wishes as to how she wanted her estate to be distributed and her interaction with Plainti

 spanning more than a decade which were stored in Mrs. Dickinson's apartment following h<5^

 death. Plaintiff now has reasons to believe that those documents included Mrs. Dickinson's will

 Furthermore, Plaintiff is aware that Mrs. Dickinson kept a journal in her apartment in which she

 chronicled her decade-long interaction with him ranging from how well Plaintiff cared for her,to

 her dedication to repay him for all that he had done for her and her late husband.^ That documen

 was among the slew of documents that were destroyed by the Defendants who,interestingly, are

 now attempting to convince the Court that their malicious and illegal conduct was within the^*

 "right" to execute.

         According to the Defendants, because "Charles Komegay, who is the brother of [Doris

 Dickinson], was appointed as the Administrator of the estate by the Kings County Surrogates

 Court,[he] had every right{and obligation)to enter [Doris Dickinson's] premises and[,][as Mjr
 Komegay explained], wind up her affairs.^'' {See Defendant's September 14, 2020 Letter at 2

 (emphasis added). But Mr. Komegay and his wife, Irene Komegay, did not enter Mrs

 Dickinson's apartment with the intent to "wind up her affairs," as they now claim. Instead, their

 part, to deceive die probate process. That matter is for another time. Instead, part ofPlaintiffs challenge is that the
 Defendants, through their malicious and despicable conduct, unlawfully enriched themselves at the expense
 benefits that Plaintiff is rightfully entitled to.
       ^ Because Plaintiff knew that these documents were secured in Mrs. Dickinson's apartment, and because lie
 also understood that ofdcials representing Kings County probate process would, at some point, enter Mijs.
 Dickinson's apartment looking for documents and other effects that were germane to how she wanted her estate to
 be distributed, to avoid the appearance of impropriety on his part. Plaintiff thought that it was prudent for him to
 simply leave everything in the apartment (including the stored documents) as how Mrs. Dickinson had left theml
 He did not anticipate that Charles Komegay and his wife would be so brazen to break into Mrs. Dickinson's
 apartment and destroy the documents stored therein given the fact that Mr. Komegay and his wife had to have
 known tiiat they would be observed going into the ^artment and doing anything that they were not allowed to,
 which Plaintiffreasonably believed was a valid deterrence. As outlined in the complaint, neidier Charles Komegay
 nor his wife cared about whether they would be seen carrying out their illicit action. The anticipation and profound
 sense ofgratification ofa lofty payday that they felt had clouded their vision and objectivity.
Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 4 of 14 PageID #: 72




 objective was a sinister one. They rummaged through Mrs. Dickinson's apartment looking for

 documents that they believed would impede Mr. Komegay's opportunity to inherit Mrs

 Dickinson's estate through the probate process as her "next in line" surviving relative. And once

 they discovered that there was an abundance of documents stored in Mrs. Dickinson's apartmeni

 that would have effectively interfered with, and ultimately prevented, Mr. Komegay's objecthe

 of claiming Mrs. Dickinson's estate through the probate process, they brazenly destroyed those

 documents. As stated, among those documents were Mrs. Dickinson's will and a journal thai

 Mrs. Dickinson kept in which she recorded and expressed her appreciation for Plaintiff's

 unwavering dedication and commitment to caring for her, as well as her intent to xiltimate

 repay him for all that he had done.^ The Defendants, through their actions, took serious steps to

 ensure that that intent never come to finition. They do not deny destroying documents that the)

 illegally removed from Doris Dickinson's apartment, nor can they."* Furthermore, neither can

 they explain whv they removed documents stored in Mrs. Dickinson apartment and whv they

 destroyed those documents.®

          Cmcial to the Defendants' contention that they "had every right(and obligation) to entei'

 [Mrs. Dickinson's apartment]," {see Defendants' September 14, 2020 Letter at 2), given the fac

 that the Surrogates Court issued an order {See Exhibit A)expressly barring the Defendants froni


       ^ In consideration of the fact that the only document filed in this case by Plaintiff thus far is his complaint,
 coupled with the fact tiiat the case is still at its initial stage, any contention regarding factual matter alleged in the
 complaint must be examine against the Federal Rules of Civil Procedure's Rule 8(a)provision which "requires only
   short andplain statement ofthe claim showing that the pleader is entitled to relief in order to give the defendant
 fair notice of what the ... claim is and the grounds upon which it rests." Bell Atlantic Com v. Twomblv. 550 U.S.
 544, 555 (2007)(emphasis added); cf. Swierkiewicz v. Sorema N.A.. 534 U.S. 506, 508(2002)(holding that j'a
 heightened pleading requirement," requiring the pleading of "'specific facts' beyond those necessary to state [a]
 claim and the grounds showing entitlement to relief," was "impermissibl[e]."); Twomblv. 550 U.S. at 570("we do
 not require heightened fret pleading of specifics, but only enough facts to state a claim to relief that is plausible on
 its face.").
        * In the event the Defendants choose to make that leap. Plaintiff is prepared to present his evidence showing
 otherwise.

        ^ These questions will be vigorously addressed during the discoveiy stage.
Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 5 of 14 PageID #: 73




 entering Mrs. Dickinson's apartment without the supervision of the Kings County Public

 Administrator and the New York City Police Department, it is fundamentally disingenuous fc^r

 the Defendants to now attempt to convey to this Court that their actions were within their "righl:

 to execute, or for them to make that claim in light ofthe serious allegations raised by Plaintiff iri

 his complaint. (See Plaintiffs Complaint t 92-96). As a matter of law, in order this Court tc

 dismiss Plaintiffs complaint solely based on the content ofthe Defendants' September 14, 2020'

 letter, or for the Court to do so based on the Defendants' anticipated motion to dismiss, ti e

 Defendants will actually have to present some proof establishing the complaint's insufficiency

 as well as a sound legal basis that warrant the desired dismissal. Cf. Bell Atlantic Corp. v.

 Twomblv.550 U.S. 544(Headnote,Pleading § 103)(2007)(explaining that "[w]hile a complaini

 attacked by a Fed. R. Civ. P. 12(b)(6) motion to dismiss does not need detailed factiuii

 allegations, a plaintiffs obligation to provide the grounds of his entitlement to relief requires

 more than labels and conclusions, and a formulaic recitation ofthe elements of a cause of actio n

 will not do. Factual allegations must be enough to raise a right to relief above the speculati\^e

 level."); see also Littleiohn v. Citv of New York. 795 F.3d 297, 307-07 (2"" Cir. 2015)("On

 motion to dismiss, all factual allegations in the complaint are accepted as true and all inferences
                                                                                                    !
 are drawn in the plaintiffs favor."), citing Ofori-Tenkorang v. Am.Int'l Gr., Inc., 460 F.3d 296^

 300 (2"<' Cir. 2006).

         As to the Defendants' claim that "Plaintiff is not named in a will, not an heir,[and] hjis

 noQ contract rights,"(Defendants' September 14,2020 Letter at 2),the reason for this is becauj»e

 the Defendants destroyed the very documents that they are now accusing Plaintiff of no

 producing in support of his claims. Clearly, the Defendants cannot expect to go far with such

 dishonest and treacherous defense affixed to their sail.^
Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 6 of 14 PageID #: 74




         In sum, the Defendants are clearly hoping that this case will be perceived as a nuisance

 by the Court and a usurpation ofthe Court's valuable time and resource. And as such, the Court;

 will grow impatient and simply throw the case out. But as stated, more than mere bald assertion

 is needed to defeat Plaintiff's claims. Moreover,nothing about Plaintiffs lawsuit is "misguided

 as the Defendants contend, or frivolous, as the Defendants seem to suggest in their September

 14, 2020 letter to the Court. Indeed, a lot more than legal semantics is needed to overcome th e

 serious and insurmountable claims raised by Plaintiff in his complaint,(cf. Complaint at ^ 95)

 And to be sure. Plaintiff is prepared to defend not only Mrs. Dickinson's legacy from h(;^

 opportunistic, rapacious and sinister brother who has the gall to now claim that he and Mrs

 Dickinson were close when, in reality, they had absolutely no contact whatsoever in over

 decade because that was exactly how Mrs. Dickinson wanted it to be,' but also his more than ten

 years of service, commitment and dedication to taking care of Mrs. Dickinson and ensuring

 throughout that, despite her physical limitations, she lived her life with experiencing some leve

 of dignity and, most of all, that she experienced an abundance of happiness rather than the snare

 ofloneliness that would have otherwise engulfed her but not for Plaintiffs presence.'

         Lastly, whether "Charles Komegay and his wife, Irene, are hardworking and fami

 people"(September 14, 2020 letter at 2)is irrelevant to the facts and circumstance driving this

 case. Nevertheless, what is clear is that that particular sentiment is wholly contradicted by the


       * While the Defendants are represented by counsel. Plaintiff respectfully states that sentiments like these are
 directed towards the Defendants.
     '   In his complaint. Plaintiff described that"Mrs. Dickinson never spoke about having a brother"; nor did she
 "[]ever mentioned the name Charles Komegay to Plaintiff,"(Complaint at ^ 99), which she certainly would havj;
 done considering that Mrs. Dickinson took steps to make sure that Plaintiff developed a relationship with thoise
 relatives who were close to her. And Charles Komegay was not among those relatives.
        * Indeed, if Mr. Komegay and Mrs. Dickinson were close as Mr. Komegay now claim, knowing diat lus
 sister was blind and ultimately became a double amputee, he would have showed and expressed his love and
 support for her. He never did. But when it came time to benefit from Mrs. Dickinson's death, he came banging on
 the doors of the Surrogates Court claiming everything that were in sight. He did not even have the decency to at
 least show his respect by attending Mrs. Dickinson's funeral. Shame on him.
Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 7 of 14 PageID #: 75




 fact that the Defendants (the so-called "hardworking and family people") conspired to rob Mr

 Dickinson's estate solely for their own personal benefit.' And the ensuing irony is that the

 money that they stole is currently being used to pay for their legal defense, thus adding insult t(^

 injury. In recognizing this ostensibly perfidious use of the legal process. Plaintiff respectfiill}

 request that the Court exercise its discretionary powers and seriously consider putting a freeze ori

 the Defendants' assets in order to prevent them from further benefiting from their unjusi;

 enrichment, at least until the Defendants come forth with some evidence to refute Plaintiff s

 claims. See Canerton v. A.T. Massv Coal. 173 LEd.2d 1208, 1234(2009)(Scalia, J., dissenting]

 ("What above all else is eroding public confidence in the Nations' judicial system is the

 perception that litigation is just a game, that the party with the most resourceful lawyer can play

 to win, and that our seemingly interminable legal proceedings are wonderfully self-perpetuating

 but incapable of delivering real-world justice."); see also King v. Pelkofski. 20 N.Y.2d 326,333-

 34,282 N.Y.S.2d 753(1967)(holding that a lienholder has a right to equitable subrogation).


     nLDlSCUSSION


          Addressing the Defendants' contentions raised in their September 14, 2020 letter to the

 Court is fairly straightforward.

          First, nowhere in Plaintiffs complaint did he "acknowledge!] that [Doris Dickinson] dici

 not have a valid will in effect at the time of her death."(Defendants' September 14, 2020 Lette:^

 at 1). To the contrary. Plaintiff stated the opposite.(See e.g.. Complaint at n.l 1).




       ' Bavh V. Sonnenburg. 573 N.E.2d 398,408 (Ind. 1991)(To prevail on a claim for unjust enrichment,
  plaintiff must establish that a measurable benefit has been conferred on the defendant under such circumstances that
  the defendant's retention ofthe benefit without payment would be unjust).
Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 8 of 14 PageID #: 76




             Secondly, "there is no written agreement between [P]laintiff and [Mrs. Dickinson] for

 compensation" because the Defendants destroyed the evidence that would have undeniab

 established that agreement.(Defendants' September 14,2020 letter at 1).'®

             And third, whether "[Pjlaintiff fail[ed] to allege facts constituting fraud or undue

 influence by the defendants" {see id.) is a purely legal question that Plaintiff is prepared lci

 defend after Defendants file their motion to dismiss and/or motion for summary judgment. Th^
 bald allegations set forth in the Defendants' September 14, 2020 letter to the Court is woeful

 insufflcient to overcome the well-pleaded factual allegations and legal theory outlined t

 Plaintiff in his complaint. See Littleiohn v. Citv ofNew York,795 F.3d at 307-07(2"^ Cir. 2015

 ("On a motion to dismiss, all factual allegations in the complaint are accepted as true and al

 inferences are drawn in the plaintiffs favor."). Simply put, more is needed."




        10
             There is sufhcient circumstantial evidence, however, that establishes that agreement. Cf. Bright v. Kuehl,
  1650 N.E.2d 311 (1995)(explaining that in order "[t]o recover under the theory ofimplied contract, the plaintiffjis
  usually required to establish that the defendant impliedly or expressly requested the benefits conferred. Any
  benefit, commonly the subject of pecuniary compensation, which one, not intending it as a gift, confers upon
  another who accepts it, is an adequate foundation for a legally implied or created promise to render back its
  value.").
        "ex. Mid-Hudson Catskill Rural Migrant Ministrv. Inc v. Fine Host Corp.. 418 F.3d 168,175(2"* Cir. 2005)
 (explaining that "[i]n order to recover in quantum meruit under New York law, a claimant must establish (1) the
 performance of services in good faith,(2)the acceptance of the services by the person to whom they are rendered,
 (3)an expectation of compensation therefor, and(4)the reasonable value of the services."). All of these elements
  have been pled in Plaintiffs complaint.

        8
Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 9 of 14 PageID #: 77




     IV.CONCLUSION


         For all the reasons set forth above, Plaintiff respectfully asserts that the Defendants have

  not presented any credible and reliable evidence or information that would justify this Court

  dismissing his complaint at this early stage of the proceeding. Charles Komegay and his wife

  without question, saw an opportunity to enrich themselves at the expense of Mr. Komegay

  estrange sister—a sister who he knew despised him and wanted nothing to do with hinji
 Nevertheless, once he realized that he had an opportunity to claim Mrs. Dickinson's estale

  without her preventing him from doing so, he seized upon that opportunity like a hawk pursuing

 a vole. In doing so, he conferred and conspired with his sister, Peggy Komegay, who provider

  him with information about Mrs. Dickinson's affairs and all the potential impediments thai;

  would stand in his way. And because Peggy Komegay abhorred Plaintiff, she was more than

  delighted to see to it that her brother, Charles Komegay, was armed with all the information he

  needed to snare Mrs. Dickinson's estate.

         Importantly, as the appointed Administrator of Mrs. Dickinson's estate, Charles

 Komegay had no reason to enter Mrs. Dickinson's apartment without the supervision an

  knowledge of the Kings County Public Administrator and the New York City Poli(je
  Department—unless his intent in doing so was for a sinister and evil purpose. To infer otherwise

  would defy logic and commonsense.

         With that being said, this case, without question, is not about a fly-by-night Plaintifi'

 looking for a payday. Instead, it is about righting a grave injustice that occurred to the legacy cf

 a good woman who worked hard to accomplish all that she did during her life, and it's about

 righting the injury that Plaintiff suffered as a result of the actions of the Defendants. Neither

  Charles Komegay nor Irene Komegay can escape the consequences of their actions, even with
Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 10 of 14 PageID #: 78




  the thousands of dollars of Doris Dickinson's money that they are currently in legal fees for their

  treachery and their egregious conduct to be excused and go unpunished. Simply put, this Court

  should not allow the Defendants off the hook based on their obsequious attempt to cling to

  proceduralism and avoid confronting the merits of this case, certainly not without them fins

  being required to demonstrate that Plaintiffs claims have no merit. Until then, this case shoul^d

  be allowed to proceed forward.



                                                       Resp^tiy ly submitted.
  Dated: September 15,2020

                                                       Christopher McKie (Plaintiff,Pro Se)
                                                       733 Sheffield Avenue
                                                      Brooklyn,New York 11207
                                                      Phone:(347)362-4880
                                                       Email: damanimckie@gmaiLcom




        10
Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 11 of 14 PageID #: 79




                              CERTIFICATE OF SERVICE


       I hereby certify that on this 15*^ day of September 2020, a true and correct copy of the

  attached PLAINTIFF'S RESPONSE TO DEFENDANTS'SEPTEMBER 14, 2020 LETTER TO

  THE HONORABLE KIYO A. MATSUMOTO was sent to the attorney for the Defendants as|

  listed below by way ofFirst-Class mail:


            William V. DeCandido,Esq.
            Attorney for Defendant Charles Komegay
            71-50 Austin Street, Suite 208
            Forest Hills, New York 11375




                                                       /s/                   ^
                                                         ChristopherMcKle,(Plaintiff,Pro Se)
                                                         733 Sheffield Avenue
                                                         Brooklyn,New York 11207
                                                         Email: damanimckie@gmail.com
                                                         Phone:(347)362-4880
Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 12 of 14 PageID #: 80




                                EKIIBITA
Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 13 of 14 PageID #: 81




                                                                        At a Surrogate's Court held !n and for the
                                                                        Cbuti^ of Kings at the Court House In the
                                                                        Civic Centre,2Johnsm Street, in the Borough
                                                                        ofBrooklyn,on the ^<4 day of
                                                                        the year 9-61 ^ .

                HON-MARQARITALdreZTORRK                                                                    tiarr
     Present,                   Surrogate .Surrogate                              File No.OCW 1" Ha (/!

     In the Matter ofthe Application for a Search of
     Premises for the Will of                                                            OfdCF
       T)o<-i5^a.M<. t>iclCi'05on                       Deceased

             Upon reading and filing the petition of U^l \ fercl A*'                       verified on the
            day of SgpkmlK./ ^ 2oJ5jdie NYPD Is hereby ordered and directed and hereby authorized to
           Th^ ]^i/IAS CoUwft                  'pAbli^ Acfmfni'sjr^^en die room/gfi^^ht/house at
      *7*^"? Slngpfi*€.(^AvC^ /^fi!^cA^//£^S2cuDied by Dori'S F-                           n                deceased,
     in the presence ofthe Police Department ofNew York City and examine the contents ofsaid
     room^aiginmgpWiouse(premises)for any last Will and Testament ofsaid deceased or any codicil thereto and
     without removing any other article thercfiom ifany will or codicil be found therein,the said representative of
     the Police Department ofNew York City is hereby ordered and directed to deliver the same personally or by
     registered mail to this Court,and it is further,
             Ordered that the Kings County Public Administrator be permitted to make an inventory ofsaid room
             (premises); and it is further Ordered that a copy ofthe inventory be filed with the Court; and it is
             further Ordered that the Kings County Pubiic Administrator be permitted to make copy ofany papers
             found therein bearing upon the desire ofthe deceased as to the disposal of his/her remains,and ifa deed
             to a cemetery plot be found therein that the same be delivered to the Kings County Public Administrator;
             and it is fiirther Ordered that if any policy or policies ofinsurance issued in the name ofsaid decedent
             and payable to a named bencfidary be found therein that the same be delivered to the beneficiary or
             bencficiaiics named therein.




                                                                                 Surrogate
Case 1:20-cv-02973-KAM-CLP Document 11 Filed 09/15/20 Page 14 of 14 PageID #: 82




                                                                               '   t
